DETAILED ACTION

1.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2  Applicant's amendment, filed on 09/22/2020, is acknowledged.

3.  Claims 1-13 are pending and under examination.

4.  Applicant’s IDS, filed 09/22/2020, 02/08/2021 and 03/11/2022, is acknowledged. 

5.  The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.  Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Renz et al (Amyloid 23(3):168-177, 2016), as is evidenced by the specification at [0076].

Renz et al teaches that 2A4 antibody binds soluble and insoluble light chain aggregates from AL amyloidosis patients and promotes clearance of amyloid deposits by phagocytosis. Renz et al teach that amyloid light chain (AL) amyloidosis is characterized by misfolded light chain (LC) (amyloid) deposition in various peripheral organs, leading to progressive dysfunction and death. NEOD001 (aka humanized version of antibody 2A4), currently in late-stage clinical trials, is a conformation-specific, anti-LC antibody designed to specifically target misfolded LC aggregates and promote phagocytic clearance of AL amyloid deposits. 2A4 specifically labeled all 21 fresh-frozen organ samples studied, which were derived from 10 patients representing both κ and λ LC amyloidosis subtypes.  These findings provide further evidence that 2A4/NEOD001 can effectively clear and remove human AL-amyloid from tissue and further support the rationale for the evaluation of NEOD001 in patients with AL amyloidosis (see Abstract).  Renz et al teach that NEOD001, derived from 2A4, has the potential to restore organ function by directly targeting amyloid deposits, the underlying cause of organ dysfunction in patients with AL amyloidosis (page 169, left col., 1st ¶).  Renz et al teach that Strong 2A4 immunoreactivity was detected in organ homogenates of 19 of 20 organ samples studied from 10 patients with AL amyloidosis, representing both  λ- and κ-predominant LC deposits with variable amounts of deposition (Figure 2).  Importantly,  Renz et al teach that 2A4 binds to both soluble and insoluble aggregates in samples from 10 patients.  Strong reactivity to 2A4 was observed in 19 of 20 crude fractions and 6 of 19 soluble fractions studied including patient ID number AL-8 which show the highest soluble binding (see Fig. 2). Table 1 shows that 2A4 has immunoreactivity to both heart and kidney samples of patient ID number AL-1-10 including patient ID AL-8.   Renz teaches rd ¶). Renz teaches that 2A4 was previously shown to bind to amyloid in vivo and to accelerate the clearance of AL amyloidomas in association with the recruitment of immune cells.  The present study demonstrates that 2A4 rapidly promoted the engagement of phagocytes to engulf and clear AL deposits in vitro.  Renz teaches that their results support a protein immunotherapy mechanism of action through which 2A4 promotes the clearance of AL amyloid in vivo by binding and opsonizatin of LC aggregates, followed by FcR-mediated phagocytosis and intracellular degradation by proteolytic enzymes. 


The reference teachings differ from the claimed invention only in the recitation of administering the antibody to the AL amyloidosis patient AL-8 (having LC epitope -GD-).

However, it would be conventional and within the skill of the art to select patient ID AL-8 for the NEOD001 treatment to promote clearance of AL amyloid extracts in vivo, especially since AL-8 patient show 2A4 immunoreactivity to AL amyloidosis patient tissues and exhibited both soluble and insoluble 2A4 reactivity.  It would be conventional and within the preview of those skilled in the art to target the AL-8 patient with NEOD001 antibody and identify and determine the optimum treatment protocols to treat the misfolded LC aggregates and promote phagocytic clearance of AL amyloid deposits in AL amyloidosis in humans.  Further, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 220 F2d 454,456,105 USPQ 233; 235 (CCPA 1955).  see MPEP §  2144.05 part II A.

Therefore it would be obvious to one of ordinary skill before the effective filing date of the instant the invention to deduce from the reference teaching that the method of treating patient ID AL-8 having AL amyloidosis.

While the reference teachings is silent with respect to the LC proteins having the amino acid sequence GD at positions 81-82 (Kabat numbering), patient ID AL-8 has the LC protein sequence GD at position 81-82 as is evidenced by the specification at [0076] that patient AL, was determined to have -GD-in the light chain epitope. Mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention.  In re Wiseman,  201 USPQ 658 (CCPA 1979).  Granting a patent on the discovery of an unknown but inherent function would remove from the public that which is in the public domain by virtue of its inclusion in, or obviousness from, the prior art.  In re Baxter Travenol Labs, 21 USPQ2d 1281 (Fed. Cir. 1991).  See M.P.E.P. 2145. 

Applicant’s attention is directed to Ex parte Novitski, 26 USPQ2d 1389 (Bd. Pat. App. & Inter. 1993) (The Board rejected a claim directed to a method for protecting a plant from plant pathogenic nematodes by inoculating the plant with a nematode inhibiting strain of P. cepacia. A U.S. patent to Dart disclosed inoculation using P. cepacia type Wisconsin 526 bacteria for protecting the plant from fungal disease. Dart was silent as to nematode inhibition but the Board 

The Courts have held that there is no requirement that those of ordinary skill in the art know of the inherent property. See MPEP 2131.01(d) and MPEP 2112 - 2113.

Although the reference does not teach the sequences for the CDRs (SEQ ID NOs: 1-6), VH (SEQ ID NOS: 10-12, 14) and VL (SEQ ID NOs: 7-9, 13) from the 2A4/NEOD001 antibody, these are intrinsic properties of the 2A4/NEOD001 antibody. Also, it is an inherent property of the 2A4/NEOD001 immunoglobulin light and heavy chains to bind to the same antigen as the original antibody.  

Claim 7 is included because Renz teaches the use of lambda Fab fragments (i.e., Lambda FabSelect (page 169, right col., top ¶).

From the reference teachings, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.


7.  Claims 8-13 are rejected under 35 U.S.C. 103 as being unpatentable over Renz et al (Amyloid 23(3):168-177, 2016), as is evidenced by the specification at [0076], as applied to claims 1-7 above and further in view of US 20160310430 or US 20140302021.

The teachings of Renz et al and the specification, have been disclosed, supra.

The reference teachings differ from the claimed invention only in the recitation that the effective dosage of the antibody is administered as a pharmaceutically formulation as  recited in claims 8-11.
 
However, the `430 publication teaches and claims a method of therapeutically or prophylactically treating a human patient having or at risk for having amyloidosis characterized by the presence of amyloid protein fibrils, the method comprising administering to the patient an effective dosage of a reconstituted lyophilized formulation of a humanized version of antibody 2A4 (ATCC Accession Number PTA-9662) or antibody 7D8 (ATCC Accession Number PTA-9468) or antigen-binding fragment thereof comprising: (a) the antibody at a concentration within the range from 5 mg/ml to 15 mg/ml; (b) a histidine buffer at a concentration within the range from 20 mM to 30 mM; (c) trehalose at a concentration within the range from 210 mM to 250 mM; (d) polysorbate 20 at a concentration within the range from 0.005% to 0.05% by weight; and wherein the reconstituted formulation has a pH within the range from 6 to 7 (published claims   58, 78-82). wherein the formulation is administered to the human patient in 
The `021 publication  teaches and claims a pharmaceutical formulation comprising: (a) a chimeric or humanized version of antibody 2A4 (ATCC Accession Number PTA-9662) or of antibody 7D8 (ATCC Accession Number PTA-9468), or fragment thereof, that specifically competes for binding to antigen with 2A4 or 7D8, wherein the antibody is present at a concentration within the range from about 1 mg/mL to about 100 mg/mL; (b) histidine buffer present at a concentration within the range from about 20 mM to about 30 mM; (c) trehalose present at a concentration within the range from about 210 mM to about 250 mM; and (d) polysorbate 20 present at a concentration within the range from about 0.005% to about 0.05% by weight; wherein the formulation is characterized by a pH within the range from about 6 to about 7, wherein the antibody is present at a concentration of about 50 mg/mL, wherein the histidine buffer is present at a concentration of about 25 mM. wherein the trehalose is present at a concentration of about 230 mM (see published claims), polysorbate 20 present at a concentration of about 0.2 g/L [0017], wherein the formulation is administered intravenously at a dose in a range from about 10 mg to about 5000 mg humanized 2A4 drug substance (published claim 73), wherein the dosage is from about 0.5 mg/kg to about 30 mg/kg of the antibody administered intravenously or subcutaneously at a frequency of from about weekly to about quarterly (published claim 82), wherein the frequency of administration is once every 28 days (published claim 83), a frequency in a range of about daily to about annually, such as at a frequency in a range of about every other week to about every three months, or such as once a month. In one aspect, an antibody formulation of the invention is administered intravenously at a dose in a range from about 10 mg to about 5000 mg drug substance [0026]. The dosing frequency can be adjusted depending on the pharmacokinetic profile of the antibody formulation in the patient 

Those of skilled in the art would have had a reason to use the pharmaceutical formulation taught by US 20160310430 or US 20140302021 in the AL amyloidosis treatment taught by Renz et al because such antibody formulations having stability and exhibit low to undetectable levels of antibody aggregation and/or fragmentation, or a low or undetectable increase of antibody fragmentation and/or aggregation above an initial level [0050]/ [0052] of the `430/`021 publication.

From the reference teachings, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.


8.  No claim is allowed.
 

9.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHER M HADDAD whose telephone number is (571)272-0845.  The examiner can normally be reached on Monday-Friday 7:00-4:30PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

March 13, 2022

/MAHER M HADDAD/            Primary Examiner, Art Unit 1644